ORDER
Respondent was found guilty of criminal contempt under 18 U.S.C. § 401(1) and his appeal was affirmed by the United States Court of Appeals for the Fourth Circuit. United States v. Bilbro, Nos. 95-2005, 95-2041, and 95-2421, 1996 WL 149376 (4th Cir. April 3, 1996). Upon petition of the Board of Commissioners on Grievances and Discipline, this Court temporarily suspended respondent from the practice of law in this State on April 17, 1996. In the Matter of Bilbro, 322 S.C. 83, 470 S.E.2d 99 (1996).
*152Based on the conduct that led to respondent being found guilty of criminal contempt, the United States District Court for the District of South Carolina suspended respondent from the practice of law before the United States District Court for a period of eighteen months, retroactive to this Court’s order temporarily suspending respondent. In the Matter of Walter Bilbro, Jr., No. 9:93-1029-22 (D.S.C. Oct. 25,1996). Pursuant to Paragraph 29 of the Rule on Disciplinary Procedure, Rule 413, SCACR, the Board of Commissioners on Grievances and Discipline now asks this Court to impose the same sanction.
After holding a hearing in this matter, we have determined that the sanction imposed by the District Court is appropriate. Accordingly, respondent is suspended from the practice of law in this State for a period of eighteen months, retroactive to the date of his temporary suspension.
IT IS SO ORDERED.
/s/ Ernest A, Finney, Jr., C.J.
/s/ Jean H. Toal, A.J.
/s/ James E. Moore, A.J.
/s/ E.C. Burnett, III, A.J.
/s/ Alexander S. Macaulay, A.A.J.